Title: To James Madison from William Herbert, 18 March 1803 (Abstract)
From: Herbert, William
To: Madison, James


18 March 1803, Alexandria. Acknowledges JM’s 16 Mar. letter [not found]. “The Money Directed to be remited to me by Mr. Munroe, is, I presume, Intended to meet the Discounts on his Notes, in this Bank, as they may be renewed. I have no Claim Against him. Any Sum that you may be pleased to remit me for his Account, Shall be Carried to his Credit, on the Bank Books.”
 

   
   RC (DLC). 1 p.



   
   See Monroe to JM, 7 Mar. 1803.


